Case 20-01058 Doc 36 Filed 01/20/21 Entered 01/20/21 18:14:57 Main Document Page 1 of 1




                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF LOUISIANA
                                   §
    IN RE:                         §    CASE NO: 20-11419
                                   §
    GENESIS VENTURE LOGISTICS,     §    CHAPTER 11
    L.L.C.,                        §
                                   §    SECTION “A”
         DEBTOR.                   §

                                                    §
    GENESIS VENTURE LOGISTICS,                      §
    L.L.C.,                                         §
                                                    §
          PLAINTIFF,                                §      ADV. NO. 20-1058
                                                    §
    V.                                              §
                                                    §
    KZM MARINE SERVICES, LLC,                       §
                                                    §
    &                                               §
                                                    §
    TOMMY B. HENRY,                                 §
                                                    §
          DEFENDANTS.

                                                 ORDER

           The held a hearing on October 15, 2020, on the Motion for Temporary Restraining Order
   filed by Genesis Venture Logistics, L.L.C., [ECF Doc. 2], and the Opposition filed by the
   Defendants, [ECF Doc. 11].

          Appearances: Benjamin E. Clayton, IV and Joshua Paul Clayton for the Plaintiff
                       Harry Morse for the Defendants

           After considering the parties’ oral arguments, the filings, the records, the applicable legal
   authority, and for the reasons orally assigned, the Court DENIED the Motion for Temporary
   Restraining Order.

          New Orleans, Louisiana, January 20, 2021.




                                                       MEREDITH S. GRABILL
                                                  UNITED STATES BANKRUPTCY JUDGE
